CaS€ 8-19-71382-&8'[ DOC 14 Filed 03/04/19 Entered 03/04/19 11224:48

 

Date: 3/4/2019
Case 8»19-71382 §§§§.§ …§n§ vii
Debtor: George Watt

Nlovant: Alon Sheetrit

United States Bankruptcy Court Eastern District of New York

This letter is in regard to Movant motion filed by Alon Sheetrit:

1. Currently, l reside at the property with my wife, Laura Watt, our two children, and son in
law. l am 62 years old, my wife l_aura is 57 and has a high risk medical condition.

2. We have lived in the property since 2003 and have two dogs and four birds. lV|y family and l
are finding it extremely difficult picking up our belongings for alternate housing and
unfortunate have no place to move at this time before the warrant of eviction notice could
potentially be executed.

3. As the Nassau County Supreme Court did not grant the Temporary Restraining Order
included in our Order to Show Cause, l had my attorneys appear at the Landlord Tenant
Proceeding negotiate as much time as possible to remain in the property pending the
Nassau County Supreme Court's final determination of the merits of the Crder To Show
Cause.

4. lVly Order To Show Cause was denied by the Nassau County Supreme Court on February 18,
2019, in reliance upon these potential settlement options, my family & l have not been
packing all of our belongings and find it extremely difficult to simply pick -up all of our
belongings and find alternate housing within a week or so before the warrant of eviction
could be potentially be executed.

5. l\/ly family & l all are employed in our town of Oceanside, my daughter is an first year
elementary school teacher and my wife has been a school teachers aid for fifteen years. l
fear if this court does not allow a temporary stay, this could have a drastic hardship on their
employment

6. Due to extreme financial hardship burden this has impacted my family & l, on February 26,
2019, l filed without a lawyer an emergency pro-se Chapter 7 of the United States
Bankruptcy Code and request the court to extend or impose a stay.

7. l fear that if this court does not allow for a temporary stay of my current summary
proceeding, my family will be forced out of our home with no place to go.

8. l would even willing to put down money to the Petitioner in order to get some more time to
find alternate housing. l can put down approximately $1,000 per month to stay for two
more months.

CaS€ 8-19-71382-&8'[ DOC 14 Filed 03/04/19 Entered 03/04/19 11224:48

9. As this court has the discretion to stay any proceeding, in the interest of justice ,my family
and l pray that this court grant this motion to allow a brief stay of the execution of the
warrant of eviction for my family and l to find alternate housing.

235@9£/ `ZA/M

